Title: Continental Congress Remarks on the Hiring Out of British Prisoners, [11 December 1782]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, December 11, 1782]
The Secy. at War was authorized to permit the British prisoners to hire themselves out on condition of a bond from the Hirers for their return. The measure was not opposed, but was acquiesced in by some, only as conformable to antecedent principles established by Congress on this subject. Col. Hamilton in particular gave this explanation.
